Exhibit 10.3

 

[SunCom Letterhead]

February 21, 2008

Mr. William A. Robinson

1100 Cassatt Road

Berwyn, PA 19312

Dear Mr. Robinson:

You previously entered into a letter agreement with SunCom Wireless Management
Company, Inc. (the “Company”) and its parent, SunCom Wireless Holdings, Inc.
(“SunCom”) dated as of January 31, 2007, which was thereafter amended by a
certain Letter Agreement dated as of September 16, 2007 (the “Amended Letter
Agreement”). Except as otherwise defined herein, all capitalized terms used
herein shall have the meaning set forth in the Amended Letter Agreement. Each of
the Company and SunCom pursuant to this letter agreement (this “Agreement”)
hereby agrees to further modify the terms of your Amended Letter Agreement as
set forth below:

1.            Sale Transaction Bonus. In connection with the preliminary
decision of SunCom’s Board of Directors on December 18, 2007 to reallocate the
sale bonus pool among SunCom’s senior executives, Section 2 of the Amended
Letter Agreement is hereby amended by inserting the following at the end of the
second paragraph thereof:

“In the event that a sale bonus is paid to Laura Shaw-Porter, SunCom’s Senior
Vice President of Human Resources, in the amount preliminarily approved by
SunCom’s Board of Directors on December 18, 2007, the Sale Bonus payable to the
Executive shall equal the Sale Bonus amount as calculated above reduced by
$107,172.

2.            All Other Provisions Remain Effective. Except as otherwise
expressly modified by this Agreement, all other terms and conditions of the
Amended Letter Agreement shall continue in full force and effect. In the event
of any inconsistency between the terms of the Amended Letter Agreement and the
terms of this Agreement, the terms of this Agreement shall control. This
Agreement may be executed and delivered in counterparts, each of which shall be
deemed to be an original, but all of which shall collectively constitute the
same instrument.

To accept the terms of this Agreement, please sign in the space indicated at the
end of this Agreement and return the original copy to the office of Laura
Porter, Senior Vice President of Human Resources by February 21, 2008.

[Signatures Contained on Next Page]

 

 


--------------------------------------------------------------------------------



 

 

(Signature Page for Robinson Letter Agreement - February 21, 2008)

Pending execution of this Agreement or in the event you elect not to accept this
offer, your employment shall continue under the same terms that existed prior to
extending this offer to you.

SunCom Wireless Holdings, Inc.

 

By:

      /s/ Edward Evans                    

Edward Evans

Chairman, Compensation Committee of Board of Directors

 

SunCom Wireless Management Company, Inc.

 

By:

     /s/ Michael E. Kalogris             

Michael E. Kalogris

Chairman and Chief Executive Officer

 

Executive

 

     /s/ William A. Robinson          

William A. Robinson

Executive Vice President, Operations

 

 

 

 